


115 HRES 599 EH: Expressing the sense of the House of Representatives with respect to United States policy towards Yemen, and for other purposes.
U.S. House of Representatives
2017-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 599
In the House of Representatives, U. S.,

November 13, 2017

RESOLUTION
Expressing the sense of the House of Representatives with respect to United States policy towards Yemen, and for other purposes.
 
 
Whereas the United States has longstanding strategic interests in promoting security and stability in the Arabian Peninsula;  Whereas the United States has a strategic partnership with the member states of the Gulf Cooperation Council, including Saudi Arabia and the United Arab Emirates; 
Whereas in 2014, after years of violence and insurgency, Iranian-supported Houthi rebels seized the Yemeni capital city of Sana’a, deposing the legitimate, internationally recognized Government of Yemen and further destabilizing Yemen and the region;  Whereas the Saudi-led Arab Coalition launched a military intervention in 2015 against the Houthi-Saleh alliance in response to the deposition of the legitimate Government of Yemen and Houthi-Saleh territorial gains in and around the port of Aden; 
Whereas the United States has longstanding strategic interests in Yemen, including ensuring freedom of navigation at the Bab al Mandab strait and countering the threats from Al Qaeda in the Arabian Peninsula (AQAP) and Al-Qaeda franchises, and the Yemen affiliate of the Islamic State of Iraq and al-Sham (ISIS);  Whereas al-Qaeda was responsible for the bombing of the USS Cole in Aden, Yemen, in October 2000, which killed 17 United States sailors, and for multiple successful and unsuccessful terrorist attacks internationally; 
Whereas in April 2015, the United Nations Security Council adopted United Nations Security Council Resolution 2216 by 14 affirmative votes to none against, with one abstention (by the Russian Federation), imposing sanctions on individuals undermining the stability of Yemen, and demanded that the Houthis withdraw from all areas seized during the latest conflict, relinquish arms seized from military and security institutions, cease all actions falling exclusively within the authority of the legitimate Government of Yemen and fully implement previous Security Council resolutions;  Whereas Iran’s Islamic Revolutionary Guard Corps has transferred increasingly sophisticated weapons systems to the Houthis, who have in turn shot missiles into Saudi Arabia from positions in northern Yemen; 
Whereas in addition to weapons, Iran is reportedly providing Afghan and Shi’ite Arab specialists to train Houthi units and act as logistical advisers;  Whereas the Iranian-supported Houthis have attacked coalition or coalition-affiliated maritime targets multiple times, an American ship twice, and other shipping, forcing the United States to respond with a combination of diplomacy and calibrated military strikes against three radar facilities in Houthi-controlled territory; 
Whereas the United States has participated in intelligence cooperation since 2015 and, pursuant to a cross-servicing agreement, has provided midair refueling services to Saudi-led Arab Coalition warplanes conducting aerial bombings in Yemen against the Houthi-Saleh alliance, Al Qaeda in the Arabian Peninsula (AQAP), and in support of freedom of navigation threatened by Iranian-backed Houthi forces;  Whereas, according to the United Nations Office of the High Commissioner for Human Rights, at least 10,000 Yemeni civilians have been killed in this conflict since 2015; 
Whereas the Saudi-led Arab Coalition has worked to improve their targeting processes and capabilities aimed at reducing unintended civilian casualties, and convened a Joint Incident Assessment Team to investigate the coalition’s adherence to the laws of armed conflict;  Whereas the war in Yemen has contributed to a humanitarian crisis in Yemen, leading to an April 2017 announcement by the World Food Program that Yemen is on the brink of full-scale famine, with approximately 7,000,000 Yemenis, including 2,200,000 children, being classified as severely food insecure; 
Whereas over 500,000 new cholera cases have been detected in Yemen, and approximately 2,000 people have died from cholera-related issues;  Whereas the United States remains the largest donor of humanitarian assistance in Yemen; 
Whereas parties to the conflict continue to obstruct access by journalists and humanitarian organizations seeking to provide assistance;  Whereas according to the Department of State’s Country Reports on Terrorism 2016, the conflict between Saudi-led Arab Coalition and the Houthi-Saleh alliance is counterproductive to ongoing efforts by the United States to pursue Al Qaeda and its associated forces; 
Whereas according to the intelligence community’s (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) 2017 Worldwide Threat Assessment, AQAP and ISIS’s branch in Yemen have exploited the conflict and the collapse of government authority to gain new recruits and allies and expand their influence; and  Whereas to date, Congress has not enacted specific legislation authorizing the use of military force against parties participating in the Yemeni civil war that are not otherwise subject to the Authorization of Use of Military Force (Public Law 107–40) or the Authorization of Use of Military Force in Iraq (Public Law 107–243): Now, therefore, be it 
 
That the House of Representatives— (1)expresses the urgent need for a political solution in Yemen consistent with United Nations Security Council Resolution 2216 (UNSCR 2216), or otherwise agreed to by the parties; 
(2)denounces the conduct of activities in Yemen and areas affected by the conflict that are, directly or indirectly, inconsistent with the laws of armed conflict, including the deliberate targeting of civilian populations or the use of civilians as human shields;  (3)calls on all parties to the conflict to increase efforts to adopt all necessary and appropriate measures to prevent civilian casualties and to increase humanitarian access; 
(4)supports the Saudi-led Arab Coalition’s commitments to abide by their no-strike list and restricted target list and improve their targeting capabilities;  (5)condemns Iranian activities in Yemen in violation of UNSCR 2216, and calls on all responsible countries to take appropriate and necessary measures against the Government of Iran, including the interdiction of Iranian weapons to the Houthis, and the bilateral and multilateral application of sanctions against Iran for its violations of UNSCR 2216; 
(6)encourages other governments to join in providing the resources necessary to address the humanitarian crisis; and  (7)calls on all parties to the conflict to allow for unobstructed access for humanitarian organizations, human rights investigators, medical relief personnel, and journalists. 

Karen L. Haas,Clerk.
